February 12, 2008

AMI Doduco, Inc.

Murray Corporate Park

1003 Corporate Drive

Export, PA 15362

Technitrol, Inc.

1210 Northbrook Drive, Suite 470

Trevose, PA 19053

Dear Sirs:

Amended and Restated Fee Consignment and/or Purchase of Silver Agreement

This Agreement will amend and restate in its entirety that certain Fee
Consignment and/or Purchase of Silver Agreement dated March 30, 2007 between
HSBC BANK USA, NATIONAL ASSOCIATION ("Bank") and AMI DODUCO, INC. and
TECHNITROL, INC. (individually a "Consignee" and collectively the "Consignees"
and together with Bank, the "Parties") pursuant to which the Bank agreed to
consign, on an uncommitted basis, from time to time, silver (the
"Consignment(s)") to the Consignees subject to availability and to the terms and
conditions outlined herein and further subject to Bank's absolute discretion not
to consign silver if it so decides.

    Definitions
    . For the purposes of this Agreement, the terms set forth below shall be
    defined as follows:

    "Business Day" means any day, other than a Saturday, a Sunday or a day that
    banks are lawfully closed for business in New York, New York, or in the case
    of any location to which Consigned Precious Metal is to be delivered or
    received, a day that transactions cannot be carried out at such location.

    "Consignees' Account" means the demand deposit account of the Consignees at
    the Bank, which shall be charged for payments to be made by the Consignees
    in accordance with the provisions of this Agreement.

    "Consignment Period" means the period beginning on the Drawdown Date and
    ending one (1) Business Day, one (1) month, two (2) months, three (3)
    months, six (6) months, nine (9) months or twelve (12) months after such
    Drawdown Date (or such other period as the Bank and the Consignees shall
    agree upon from time to time thereafter), as the Consignees may select in
    their relevant notice pursuant to Paragraphs 5 or 8 hereof, provided,
    however, that, if such Consignment Period would otherwise end on a day which
    is not a London Banking Day, such Consignment Period shall end on the next
    following London Banking Day.

    "Consigned Precious Metal" means Precious Metal which has been consigned to
    the Consignees pursuant to the Consignment Facility.

    "Consignment Facility" means the facility extended to the Consignees
    pursuant to the Agreement whereby the Consignees may request consignments of
    Precious Metal from the Bank.

    "Consignment Request" shall have the meaning assigned by Paragraph 5 hereof.

    "Counterparty" means the Person or Persons (including financial
    institutions) nominated by the Consignees and approved by the Bank to
    receive book entry transfers of Precious Metal where no physical transfer of
    Precious Metal is contemplated.

    "Drawdown Date" means the date on which any consignment under the
    Consignment Facility is made or is to be made and the date on which any
    consignment under the Consignment Facility is rolled over in accordance with
    Paragraph 8 hereof.

    "Dollar Value" shall mean, on the day of determination, the value in U.S.
    dollars of one troy ounce of silver determined by the London Silver Market
    ("LSM") fixing price with respect to silver on such day times the number of
    ounces of silver, in respect of which the Dollar Value is being determined.
    In the event that there is no LSM fixing price for silver on a particular
    day, the last established LSM fixing price for silver shall apply.

    "Fixed Consignment Fee" means a consignment fee determined in accordance
    with the provisions of Paragraph 7 hereof.

    "Fixed Rate Consignment" means a consignment of Precious Metal by the Bank
    to the Consignees under the Consignment Facility bearing a Fixed Consignment
    Fee.

    "London Banking Day" means any day on which commercial banks are open for
    international business (including dealings in dollar deposits) in London.

    "Metals Payment" means, for any Precious Metal, (a) the Consignees' payment
    at the address of the Bank set forth herein or such other place as the Bank
    may from time to time specify in writing in the form of immediately
    available United States dollars in an amount equal to the Dollar Value of
    such Precious Metal on the date of such payment (or, if the Consignees had
    previously provided notice to the Bank by telephone or telecopier of their
    intention to purchase or settle such Precious Metal on a particular date and
    the Bank had fixed the Dollar Value of such Precious Metal or otherwise
    acted in reliance on such notice, and at the Bank's election, the Dollar
    Value of such Precious Metal on the date of fix of Dollar Value or other
    action), plus any applicable premium, or any other purchase price to which
    the parties have agreed in writing, or (b) after notice by telephone or
    telecopier to and agreement to the same by the Bank, delivery of like
    Precious Metal delivered to the Bank's designated pool accounts, loco London
    or through a recognized third party acceptable to the Bank.

    "Precious Metal" means silver bullion, having a minimum degree of fineness
    of ninety-nine and 99/100 percent (99.99%).

    "Regulatory Change" means after the date hereof, the introduction of any
    new, or any change in existing, applicable laws, rules or regulations or in
    the interpretation or administration thereof by any court or governmental
    authority charged with the interpretation or administration thereof.

    Availability
    . Silver held on consignment hereunder from time to time by the Consignees
    shall not at any time have a Dollar Value which exceeds $25,000,000.00 U.S.
    (the "
    Maximum Dollar Limit
    ").
    Restoration of Maximum Dollar Limit
    . If at any time the Dollar Value of Consigned Precious Metal held on
    consignment hereunder by the Consignees should exceed the Maximum Dollar
    Limit, then the Consignees shall promptly, without further notice or demand
    by Bank make a Metals Payment to Bank for a portion of the Consigned
    Precious Metal held on consignment hereunder in an amount sufficient to
    reduce the Dollar Value of the Consigned Precious Metal continued to be held
    on consignment hereunder to an amount no greater than the Maximum Dollar
    Limit.
    Quality
    . Silver consigned to the Consignees shall be in London Good Delivery bar
    form and of a minimum fineness of .9999, unless otherwise mutually agreed to
    in advance. EXCEPT FOR THE FINENESS OF THE SILVER SPECIFIED HEREIN, BANK
    MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH
    RESPECT TO THE GOODS CONSIGNED OR TO BE SOLD HEREUNDER, WHETHER AS TO
    MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER MATTER, AND
    BANK HEREBY DISCLAIMS ALL SUCH WARRANTIES.
    Orders
    . (a) Requests for the consignment of Precious Metal will be made by an
    authorized representative of the Consignees to an authorized officer of Bank
    by telephone or telecopied transmission. Each request (the "
    Consignment Request
    ") will indicate the quantity and quality of the Precious Metal to be
    consigned, the date on which the consignment is requested to be made and the
    Consignment Period, which may be for up to twelve (12) months or any other
    term which is mutually acceptable to the Parties, and the Counterparty at
    which the Precious Metal will be credited. Unless otherwise requested by the
    Consignees, any Consigned Precious Metal shall be of the quality set forth
    in Paragraph 4. All telephone requests shall be confirmed in writing to Bank
    within five (5) Business Days of such request. Upon acceptance by Bank of a
    Consignment Request, Bank shall issue a written confirmation to the
    Consignees of the terms of the consignment having a Consignment Period of
    greater than one (1) Business Day and the terms of such confirmation shall
    be binding on the Parties.

    (b) The Bank is not obligated to accept any Consignment Request and may
    accept or reject a Consignment Request in its sole discretion.

    (c) Requests for Fixed Rate Consignments of Precious Metal having a
    Consignment Period of more than one (1) Business Day shall be for not less
    than 100,000 fine troy ounces or integral multiples of 10,000 fine troy
    ounces in excess thereof for silver.

    (d) There shall be no more than eight (8) Fixed Rate Consignments having a
    Consignment Period of more than one (1) Business Day outstanding for
    Consigned Precious Metal at any one time.

    (e) Consignment Requests for Fixed Rate Consignments having a one (1)
    Business Day Consignment Period shall be delivered to the Bank no later than
    1:00 p.m. (New York time) on the same day (New York time) as the proposed
    Drawdown Date.

    (f) Consignment Requests for Fixed Rate Consignments having a Consignment
    Period in excess of one (1) Business Day shall be delivered to the Bank by
    12:00 noon (New York time) two (2) London Banking Days prior to the proposed
    Drawdown Date.

 1. Deliveries. (a) For the purposes of this Agreement, "deliver" or "delivery"
    shall mean the crediting of Precious Metal by the Bank to a Counterparty.

    (b) The Consignees shall bear all risk of loss, theft, destruction or damage
    to the Precious Metal consigned to the Consignees by the Bank hereunder in
    all circumstances.

    (c) When, in accordance with a Consignment Request, the Bank delivers
    Precious Metal by book entry to a Counterparty (a) by crediting the
    Consignees' account with such Counterparty, or (b) by instructing such
    Counterparty to credit the account of a third party at such Counterparty,
    the Bank shall have no responsibility for the actions of such Counterparty
    or third party with respect to such book entry delivery of Precious Metal,
    and the Consignees shall have no recourse to the Bank once the Bank has
    completed the delivery by book entry of the Precious Metal to such
    Counterparty in accordance with the Consignment Request. In further
    explanation, the Bank shall not be responsible if (a) the Counterparty fails
    to credit the Consignees' account or fails to give credit to the account of
    said third party, or (b) if the Counterparty or the third party becomes
    insolvent. In any such event (a) the Consignees shall look only to the
    Counterparty or third party (as applicable) for satisfaction of any claims,
    (b) the Consignees shall indemnify and hold the Bank harmless from any
    claim, liabilities or obligations with respect to such transfer, and (c) the
    Consignees shall be obligated to pay the Bank for the Precious Metal so
    transferred.

    (d) The Bank shall be under no obligation to physically deliver Precious
    Metal to the Consignees hereunder for any reason or at any time and shall
    have no responsibility for the actions or inaction of any Counterparty.

    Consignment Fee
    .
    
    (a) During such time as Precious Metal is consigned to the Consignees
    hereunder and until the same is withdrawn from consignment and paid for in
    full by the Consignees as hereinafter provided, the Consignees shall pay to
    the Bank a Fixed Consignment Fee which shall be computed as a percentage of
    the Dollar Value of such Consigned Precious Metal on the Drawdown Date. Each
    Fixed Consignment Fee shall be calculated for a certain specific quantity
    and form of Precious Metal consigned to the Consignees for a certain
    specific Consignment Period at the rate per annum and in an amount set by
    the Bank. The quantity and form of Precious Metal and the Consignment Period
    shall be selected by the Consignees, subject to acceptance by the Bank. Once
    the specific quantity and form of Precious Metal and the specific
    Consignment Period have been selected and the Fixed Consignment Fee
    determined, such selections shall be irrevocable and binding on the
    Consignees and shall obligate the Consignees to accept the consignment
    requested from the Bank in the amount, in the form and for the Consignment
    Period specified.

    (b) The Consignees shall establish the Consignees' Account and a sub-demand
    deposit account with the Bank. Fixed Consignment Fees shall be accrued on a
    daily basis and paid as follows:

    (i) Fixed Consignment Fees due and payable for Fixed Rate Consignments with
    a Consignment Period of more than one (1) Business Day shall be paid by the
    Bank debiting the Consignees' Account on the last day of the applicable
    Consignment Period.

    (ii) Fixed Consignment Fees due and payable for Fixed Rate Consignments with
    a Consignment Period of one (1) Business Day shall be paid by the Bank
    debiting the sub-demand deposit account daily, on an over draft basis. On
    the fifth Business Day of each month, the Bank shall debit the Consignees'
    Account for all overdrafts in the Consignees' sub-demand deposit account for
    the preceding month. The Consignees agree to be bound by the "Bank's Rules
    for Deposit Accounts" and Terms and Charges Disclosure". Only the Bank shall
    be permitted to make withdrawals from sub-demand deposit account.

    (c) Subject to the terms and conditions hereinafter set forth, the Consignee
    may not select a Consignment Period of more than one (1) Business Day if an
    Event of Default has occurred and is then continuing without the Bank's
    prior consent.

    (d) Consignment fees shall be calculated on the basis of a 360-day year
    counting the actual number of days elapsed.

 2. Rolling Over of Fixed Rate Consignments. Subject to the provisions hereof, a
    Fixed Rate Consignment may be rolled over upon the expiration of its
    Consignment Period by giving the Bank notice by telephone or telecopier of
    the Consignees' decision to roll over an outstanding consignment (a) no
    later than 1:00 p.m. (New York time) on the day such election is effective,
    in the case of a Fixed Rate Consignment being rolled over to a one (1)
    Business Day Consignment Period, and (b) at least two (2) London Banking
    Days' prior to the day on which such election is effective, in the case of
    all other Fixed Rate Consignments; provided that no Fixed Rate Consignment
    may be rolled over to a Fixed Rate Consignment with a Consignment Period of
    more than one (1) Business Day when there has occurred an Event of Default
    hereunder without the Bank's consent, but shall be automatically converted
    to a Fixed Rate Consignment with a Consignment Period of one (1) Business
    Day on the last day of its Consignment Period. In connection with such
    notice, the Consignees shall notify the Bank of any requested change in the
    Consignment Period for such Fixed Rate Consignment. Each such request shall
    be irrevocable by the Consignees. In the event that the Consignees do not
    notify the Bank of their election hereunder with respect to any Fixed Rate
    Consignment, such Fixed Rate Consignment shall be automatically rolled over
    to a Fixed Rate Consignment having a one (1) Business Day Consignment Period
    at the end of the applicable Consignment Period.
 3. Illegality. If (a) by reason of any Regulatory Change, the Bank determines
    that adequate and fair means do not or will not exist for determining Fixed
    Consignment Fees for Consignment Periods in excess of one (1) Business Day,
    (b) by reason of any Regulatory Change, the Bank becomes restricted in the
    amount which it may hold of a category of liabilities which includes Fixed
    Rate Consignments for Consignment Periods in excess of one (1) Business Day
    or a category of assets which includes obligations which are Fixed Rate
    Consignments for Consignment Periods in excess of one (1) Business Day, or
    (c) by reason of any Regulatory Change, it shall be unlawful for the Bank to
    maintain a Fixed Rate Consignment having a Consignment Period in excess of
    one (1) Business Day, then, in any such case, any Fixed Rate Consignment
    having a Consignment Period in excess of one (1) Business Day shall be
    converted automatically to Fixed Rate Consignment having a Consignment
    Period of one (1) Business Day. If the Bank determines that because of a
    change in circumstances Fixed Rate Consignments having a Consignment Period
    in excess of one (1) Business Day are again available to the Consignees
    hereunder, the Bank will so advise the Consignees. The Consignees shall
    promptly pay the Bank any additional amounts necessary to compensate the
    Bank for any costs incurred by the Bank in making any conversion in
    accordance with this Paragraph, including any interest or fees payable by
    the Bank to lenders of funds obtained by it in order to make or maintain
    Fixed Rate Consignments with a Consignment Period in excess of one (1)
    Business Day hereunder.
 4. Indemnity. The Consignees shall indemnify the Bank and hold the Bank
    harmless from and against any loss, cost or expense (including loss of
    anticipated profits) that the Bank may sustain or incur as a consequence of
    (a) default by the Consignees in payment of any Fixed Rate Consignments as
    and when due and payable (including, without limitation, as a result of
    prepayment or late payment of the purchase price for the Consigned Precious
    Metal or the termination of the Consignment Facility pursuant to the terms
    of this Agreement), which expenses shall include any such loss or expense
    arising from interest or fees payable by the Bank to lenders of funds
    obtained by it in order to maintain Fixed Rate Consignments; (b) default by
    the Consignees in taking a consignment or conversion after the Consignees
    had given (or are deemed to have given) their request therefor; and (c) the
    purchase of Consigned Precious Metal bearing a Fixed Consignment Fee or the
    rollover of any Fixed Rate Consignment to a Fixed Rate Consignment with a
    different Consignment Period on a day that is not the last day of the
    applicable Consignment Period with respect thereto, including interest or
    fees payable by the Bank to lenders of funds obtained by it in order to
    maintain any such consignments.
    Liquidation of Fixed Rate Consignments
    . If an Event of Default has occurred and is continuing, the Bank shall be
    entitled to close-out and liquidate all, but not less than all, outstanding
    Fixed Rate Consignments (except to the extent that in the good faith opinion
    of the Bank certain of such Fixed Rate Consignments may not be closed-out
    and liquidated under applicable law or as provided below) (the date of such
    close-out, the "Close-Out Date"). Where such close-out and liquidation is to
    be effected, it shall be effected by closing out each outstanding Fixed Rate
    Consignment (including any such Fixed Rate Consignment which has not been
    performed and in respect of which the performance date is on or precedes the
    Close-Out Date) so that each such Fixed Rate Consignment is canceled, and
    the Bank shall calculate in good faith and in a commercially reasonable
    manner the aggregate termination amounts required to be paid by the
    Consignees or the Bank, as the case may be, to the other party.
    Notwithstanding the foregoing, the Bank shall be entitled to close out less
    than all of the outstanding Fixed Rate Consignments if necessary in order to
    cause the Consignees to be in compliance with Paragraph 3 hereof.
    Additional Costs
    . (a) If, at any time, any Regulatory Change: (i) shall subject the Bank to
    any tax, duty or other charge with respect to this Agreement, except an
    income tax, based upon the charging and collecting of Fixed Consignment Fees
    for Consignment Periods in excess of one Business Day, (ii) shall change the
    basis of taxation or payments to the Bank of the principal of or interest;
    (iii) shall result in the imposition, modification or deemed applicability
    of any reserve, special deposit or similar requirements against assets of,
    deposits with or for the account of, or credit extended by, the Bank; or
    (iv) shall, because of the existence of this Agreement, affect the amount of
    capital required or expected to be maintained by the Bank, or any
    corporation controlling the Bank; upon demand then by the Bank, the
    Consignees agree to pay to the Bank such additional amount or amounts as
    will compensate the Bank for such increased cost or reduction. Such payments
    shall be made on the first date for payment of consignment fees hereunder
    following the date of the demand by the Bank and on each such payment date
    thereafter or shall be paid promptly on demand if the Consignees are not
    advised of the amount of such payment prior to any such payment date.
    Determinations by the Bank for purposes of this Paragraph of the effect of
    any Regulatory Change on its costs of making or maintaining the consignment
    and of the additional amounts required to compensate the Bank in respect
    thereof, shall be conclusive absent manifest error in calculation, provided
    that such determinations are made in good faith.

    (b) A certificate setting forth any additional amounts payable pursuant to
    this Paragraph 12 hereof and a brief explanation of such amounts which are
    due, submitted by the Bank to the Consignees, shall be prima facie evidence
    that such amounts are due and owing.

    Title
    . (a) Title to the Consigned Precious Metal consigned by Bank and held by
    the Consignees on consignment for Bank will remain with Bank and will not
    pass to the Consignees until such time as the Consigned Precious Metal is
    purchased by the Consignees as provided for herein. In the event that only a
    portion of a Consignment is purchased, then title as pertains to that
    portion only will transfer to the Consignees.

    (b) Title to the Consigned Precious Metal purchased by the Consignees will
    pass to the Consignees upon receipt by Bank of all funds due to it from the
    Consignees in payment for the Consigned Precious Metal purchased.

    Commingling
    . The Consignees and Bank agree that the Consignees shall be permitted, in
    the ordinary course of the business as now being conducted, to commingle the
    Consigned Precious Metal held on consignment for Bank with any other
    Consigned Precious Metal or Consigned Precious Metal containing alloys being
    held by the Consignees on consignment, safekeeping, or trust, or with
    Consigned Precious Metal or Consigned Precious Metal containing alloys owned
    by the Consignees and, notwithstanding such commingling, all such Consigned
    Precious Metal shall remain subject to this consignment by Bank.
    Safekeeping
    . Until such time as Metals Payment has been made for the Consigned Precious
    Metal , the Consignees will afford the Consigned Precious Metal no less
    safekeeping protection than it affords Consigned Precious Metal held for its
    own account and Consignees shall bear all risk of loss or damage to the
    Consigned Precious Metal. The Consignees will arrange insurance coverage,
    reasonably acceptable to Bank, on the Consigned Precious Metal held on
    consignment for Bank by the Consignees in such amounts and covering such
    risks as is usually carried by companies engaged in a similar business and
    the Consignees shall, upon request, deliver to Bank a copy of all policies
    for such insurance.
 5. Purchases and Sales of Precious Metal; Payment

    (a) The Consignees may elect to purchase Consigned Precious Metal at any
    time by notifying the Bank of its intention to do so at a reasonable time
    before (which shall be not less than thirty (30) minutes) the fix at which
    such Precious Metal is to be purchased. The Consignees shall make a Metals
    Payment within two (2) Business Days for all Consigned Precious Metal so
    purchased (but the Bank may permit the Consignees to pay prior to such time
    without premium or discount).

    (b) All Metals Payments shall be made without counterclaim or setoff and
    free and clear of, and without any deduction or withholding for, any taxes
    or other payments. From and after the occurrence of an Event of Default
    which shall be continuing, all Metals Payments shall be applied to the
    obligations of the Consignees to the Bank hereunder as the Bank determines
    in its sole discretion. The Consignees hereby authorize the Bank to charge
    the Consignees' Account at any time and from time to time for the purpose of
    making any Metals Payment which is at any time due and payable hereunder by
    the Consignees.

    (c) Notwithstanding anything contained herein to the contrary, the
    Consignees shall immediately make a Metals Payment for Consigned Precious
    Metal at the time the Consigned Precious Metal is lost or stolen or the
    occurrence of any event which causes the Bank's or the Consignees' interest
    in the same to be deemed an "account" under applicable law.

    (d) Provided that no Event of Default (or condition with which the passage
    of time and/or the giving of notice may become an Event of Default) has
    occurred and is continuing and provided that after giving effect thereto the
    Dollar Value of the Consigned Precious Metal does not exceed the Maximum
    Dollar Limit, the Consignees may elect at any time, to sell Precious Metal
    to the Bank and to have the Bank consign such Precious Metal back to the
    Consignees hereunder by notifying the Bank by telephone or telecopier of
    their intention to do so within a reasonable time before the fix at which
    such sale will occur. The Bank shall pay for such purchased Precious Metal
    within two (2) Business Days of purchase by federal wire transfer, other
    customary form of cash payment acceptable to the parties or by credit to the
    Consignees' account at approved intermediaries. The Bank may make early
    payment if requested by the Consignees and practicable at such market
    discount for early payment as quoted from time to time by the Bank. The
    Bank's purchase price shall be at the applicable Dollar Value for such
    purchased Precious Metal less such market discounts as quoted from time to
    time by the Bank. The Consignees shall timely pay and hold the Bank harmless
    for all third party charges in connection with all such sales. Sales of
    Precious Metal by the Consignees shall be of not less than one hundred (100)
    fine troy ounces.

    (e) Notwithstanding anything contained herein to the contrary, the
    Consignees shall only be permitted to make a physical delivery of Precious
    Metal in payment of its obligations to the Bank with the prior written
    consent of the Bank. Any such physical delivery of Precious Metal to the
    Bank shall be (i) to a vault designated by the Bank, (ii) at the Consignees'
    expense and risk, (iii) in a form acceptable to the Bank at a location
    acceptable to the Bank subject to such market discounts as may be provided
    herein and, if required by the Bank, credited to the Consignees' Account
    only upon the Bank's assaying the Dollar Value thereof.

    Joint and Several
    . The Consignees agree that they are jointly and severally liable for all
    agreements, obligations and liabilities incurred under this Agreement.
    Payments
    . If an amount payable hereunder is not paid when due, the Consignees will
    pay the greater of (a) a late fee equal to three percent (3%) of the
    required payment, or (b) to the extent permitted by law, a late charge on
    the required payment not paid when due at a consignment fee equal to two
    percent (2%) in excess of the consignment fee that would otherwise be
    payable, from the date of delinquency until paid in full.
    Reports
    . In the event that TECHNITROL, INC.'s financial statements are no longer
    publicly available, the Consignees will begin sending to Bank quarterly and
    annual audited financial statements within forty-five (45) days of the end
    of each fiscal quarter (other than the last fiscal quarter of a fiscal year)
    and ninety (90) days of the end of each fiscal year and any other
    information as Bank may reasonably request from time to time.
    Period of Agreement
    . Any party to this Agreement may, for any reason, and upon no less than
    thirty (30) days' written notice to the other party (the "
    Termination Notice
    ") terminate this Agreement. Such termination to be effective, except as
    hereinafter provided, as of the date specified in such Termination Notice
    (such date being the "
    Termination Date
    "). Notwithstanding the above, in the event that any term of a Consignment
    should extend beyond the Termination Date, termination with respect to that
    Consignment only shall be effective on the maturity date applicable to such
    Consignment. For all other Consignments, termination shall be effective on
    the Termination Date. On the relevant effective date for termination, the
    Consignees shall, if they have not already done so, make Metals Payment for
    all Consigned Precious Metal which is held for Bank by the Consignees under
    the relevant terminated Consignments If an Event of Default should occur
    prior to the Termination Date specified in any Termination Notice or prior
    to any other applicable date of termination for a Consignment, Bank's right
    to terminate this Agreement and make demand hereunder shall take effect
    immediately.
    Events of Default
    . Upon the occurrence of any one of the following events of default (an
    "Event of Default"):
     a. failure by the Consignees to pay any Purchase Price, consignment fees,
        interest or other amounts in respect of any Consigned Precious Metal
        held on consignment hereunder or purchased from Bank, on the date on
        which it is due hereunder;
     b. failure by the Consignees to restore the Maximum Dollar Limit as
        required by Paragraph 3;
     c. the Consignees makes any representation or warranty hereunder which is
        incorrect in any material respect; or breaches any covenant hereunder or
        fails to perform or observe, in any material respect, any other term or
        provision contained in this Agreement and any such breach of covenant or
        failure to perform or observe shall remain unremedied for fifteen (15)
        days after written notice thereof has been given by Bank to the
        Consignees in the manner provided for in Paragraph 27 hereof;
     d. a materially adverse change occurs in the financial condition of the
        Consignees which gives reasonable grounds to conclude that the
        Consignees will be unable to perform or observe, in the normal course,
        their obligations under this Agreement;
     e. any bankruptcy, reorganization, arrangement, insolvency or liquidation
        proceedings, or any other proceedings for the relief of debtors and/or
        creditors are instituted by or against a Consignee, and, in the case of
        any such proceeding instituted against a Consignee (but not instituted
        by such party), either such proceeding shall remain undismissed, or
        unstayed for a period of 30 days or any of the actions sought in such
        proceeding (including, without limitation, the entry of an order for
        relief against it or the appointment of a receiver, trustee, custodian
        or other similar official for it or for any substantial part of its
        property) shall occur;
     f. an order is made or an effective resolution passed for the winding-up or
        liquidation of a Consignee; or any steps are taken to enforce any
        encumbrance on the whole or any material part of the undertaking,
        property or assets of a Consignee;
     g. the occurrence of (i) any Event of Default as defined in (i) that
        certain Credit Agreement dated as of October 14, 2005 (the "Credit
        Agreement") by and among the Consignees and certain other subsidiaries
        of the Consignees, Bank of America, N.A. as Administrative Agent, Swing
        Line Lender and L/C Issuer, Bank of America, N.A. Singapore Branch as
        Singapore Administrative Agent, and the Lenders (all as defined in the
        Credit Agreement), as the same may be amended and/or amended and
        restated from time to time, or (ii) any instrument, document or
        agreement which may hereafter be substituted for the Credit Agreement;
        which gives the Administrative Agent or any lender party thereto the
        right to declare any or all of the Obligations (as defined in the Credit
        Agreement or in such substitute Agreement) to be immediately due and
        payable or (ii) a default or event of default shall occur on any other
        indebtedness of the Consignees in excess of $5,000,000 pursuant to which
        the holder of such indebtedness has the right to declare such
        indebtedness to be immediately due and payable;

    Bank may terminate this Agreement and, upon making a demand in writing upon
    the Consignees, will become entitled, to have the Consignees purchase all
    Consigned Precious Metal held by the Consignees and shall be entitled to
    receive payment forthwith from the Consignees of all amounts due and
    accruing to Bank hereunder. Payment of such Consigned Precious Metal shall
    be made by paying to Bank the applicable Metals Payment of the Consigned
    Precious Metal then held by the Consignees as of the date and time of
    termination and by so paying such amount, the Consignees shall be deemed to
    have purchased the Consigned Precious Metal. If the Consignees fail to
    immediately pay to Bank all other amounts due to it hereunder, Bank may
    proceed to take such steps as it deems fit, including realizing upon any
    security it holds in that respect.

    Corporate Authority
    . At the time of acceptance of this Agreement, the Consignees will furnish
    Bank a certificate of the Secretary of each of the Consignees setting out
    the names and specimen signatures of those officers authorized to sign this
    Agreement on behalf of the Consignees and such other information as the Bank
    may reasonably request.
    Authorized Representatives
    . The Consignees will, from time to time, notify Bank in writing of the
    names of two or more persons who are to be their authorized representatives
    for the purposes hereof. Bank will, from time to time, notify the Consignees
    in writing of the names of two or more persons who are to be its authorized
    officers for the purposes hereof. The Consignees and Bank shall provide to
    each other specimen signatures of such persons.
    Representations of the Consignees
    . The Consignees hereby represent and warrant to Bank that each of them has
    full power and authority to purchase Consigned Precious Metal from Bank and
    to receive and hold Consigned Precious Metal for Bank on the terms and
    conditions contained herein; that each of them has obtained all necessary
    governmental approvals, if any, to receive and hold and purchase Consigned
    Precious Metal; and, that this Agreement has been duly authorized by all
    necessary corporate action and that the execution, delivery and performance
    of this Agreement by the Consignees will not result in the breach of its
    charter, articles of incorporation, by-laws, corporate resolutions or other
    of its constitutional documents or the Credit Agreement or any other
    agreement relating to the consignment of precious metals with Consignees.
    Representations of Bank
    . Bank hereby represents and warrants to the Consignees that it shall have
    title free and clear of any encumbrance to all Consigned Precious Metal to
    be consigned to the Consignees under this Agreement, and that it has full
    power and authority to consign and sell Consigned Precious Metal to the
    Consignees on the terms and conditions contained herein.
    Covenants of the Consignees
    .
     a. Records: The Consignees shall maintain at their principal places of
        business records reasonably satisfactory to Bank with respect to the
        Consigned Precious Metal consigned by Bank hereunder, and shall permit
        an authorized officer of the Bank, or a representative not necessarily
        in Bank's employ, to examine such records at any reasonable time during
        normal business hours, with reasonable prior notice.
     b. Taxes: The Consignees shall pay all license fees, taxes, customs duties,
        assessments and charges lawfully levied, assessed or imposed in respect
        of the Consigned Precious Metal held by the Consignees for Bank
        hereunder or upon the sale of such Consigned Precious Metal by Bank to
        the Consignees, except any tax in respect of the income of Bank.
    
        All payments by the Consignees shall be made without set-off or
        counterclaim and free and clear of any taxes (including any value added
        tax), levies, duties, charges, fees or deductions for withholdings
        whatsoever.
    
        If, as a result of any requirement, it should be necessary for the
        Consignees to deduct or withhold any amount from any payment hereunder,
        then the Consignees shall make an additional payment so that the amount
        received by Bank after such deduction or withholding equals the amount
        that would have been received by Bank if there had been no such
        deduction or withholding requirement.
    
        Evidence satisfactory to Bank of the payment of any tax, etc. referred
        to in this paragraph will, upon the request of Bank made from time to
        time, be provided by the Consignees to Bank.
    
     c. Observe Laws: The Consignees shall duly observe and conform to all valid
        requirements of any governmental authority relative to the holding of
        Consigned Precious Metal by the Consignees for Bank hereunder.
     d. Negative Covenants: The Consignees covenant and agree that, until the
        satisfaction in full of all of the Consignees' obligations to Bank
        hereunder, the Consignees will not, directly or indirectly, (i) create,
        incur, assume or suffer to exist any pledge, lien, security interest or
        other encumbrance of any nature whatsoever, on any of the Consigned
        Precious Metal held on consignment hereunder other than any security
        interest granted to Bank; (ii) sell, lease, transfer or otherwise
        dispose of all or any portion of the Consigned Precious Metal held on
        consignment hereunder, except in the ordinary course of its business;
        (iii) dissolve or liquidate; or (iv) guarantee or otherwise in any way
        become or be responsible for obligations of any other person.
        Notwithstanding the previous sentence, a Consignee may from time to time
        guarantee the obligations of (1) the other Consignee or other entities
        controlled by the other Consignee, or (2) third parties, in the ordinary
        course of business which in the aggregate do not exceed $20,000,000 U.S.
        at any one time; provided, that, the issuance of any such guarantees
        shall not, individually or in the aggregate, have a material adverse
        effect on the business or prospects of such Consignee.
     e. Deposit Account: Promptly following the execution and delivery of this
        Agreement the Consignees shall open a demand deposit account at the
        Bank. The Consignees agree that the Bank may from time to time debit
        such account for the payment of consignment fees and other amounts due
        and payable hereunder.

    Notices
    . Any notice in writing may be given by being delivered by hand or by being
    sent by authenticated telex, telecopied transmission in the case of the
    Consignees to:

    AMI Doduco, Inc.

    Murray Corporate Park
    1003 Corporate Drive
    Export, PA 15362

    Attention: Vice President of Purchasing

    
    
    Fax No.: (724) 733-2880

    

    and:

    Technitrol, Inc.
    1210 Northbrook Drive, Suite 470
    Trevose, PA 19053

    Attention: Chief Financial Officer

    
    
    Fax No.: (215) 355-7397

    

    and in the case of Bank to:

    HSBC Bank USA, National Association
    464 Winthrop Street
    Rehoboth, MA 02769

    Attention: Richard M. Seufert, First Vice President

    Fax No.: (508) 252-5475

    or to such other address or telecopier number as may hereafter be notified
    in writing by the Consignees or Bank, respectively and any such notice, if
    given by hand, authenticated telecopied transmission will be deemed to have
    been given when delivered or sent.

    If an authorized representative of the Consignees makes an oral request or
    gives an oral notice hereunder to Bank, whether to an agent or an employee
    of Bank then, until notice in writing by the Consignees, Bank shall be
    entitled to rely on its dealings with the Consignees upon those oral
    instructions whether by telephone or otherwise. In so relying, neither Bank
    nor any agent or employee shall incur any liability to the Consignees in
    acting upon such oral instructions contemplated hereby and which Bank
    believes in good faith to have been given by a person authorized by the
    Consignees to effect any applicable transaction. In the event there is a
    discrepancy between the oral instructions and any written confirmation in
    respect thereof, or in the absence of receiving confirmation, the oral
    instructions will be deemed to be the controlling instructions.

    Assignment
    . The Consignees may not assign or transfer any of their rights or
    obligations hereunder without the prior written consent of Bank. Bank may at
    any time assign or transfer all or any of its rights and/or obligations
    hereunder.
    Laws
    . This Agreement will be interpreted and governed in all respect by the laws
    of the State of New York without reference to its conflicts of laws
    provisions other than Section 5-140 of the New York General Obligations Law.
    Amendments
    . This Agreement constitutes the entire Agreement between the Consignees and
    Bank in respect of the subject matter hereof and may only be amended by a
    document signed by the Consignees and Bank.
    Judgment Currency
    . All payments made under this Agreement or resulting from any judgment
    relating to this Agreement shall be made in U.S. Dollars.
    No Obligation to Make or Renew a Consignment
    . Execution of this Agreement shall not obligate Bank to Consign Precious
    Metals or to roll over a Consignment Period pursuant to any request that it
    may receive from the Consignees; nor does it obligate the Consignees to
    request the consignment of Consigned Precious Metal. The Consignees shall
    have no automatic right to obtain the consignment of Consigned Precious
    Metal hereunder or to roll over a Consignment Period despite making the
    appropriate request and notwithstanding the occurrence or non-occurrence of
    an Event of Default hereunder. Bank shall have complete discretion to refuse
    any Consignment Request at any time until actual Consignment or actual roll
    over of the Consignment Period without giving any reason for any such
    refusal and Bank shall incur no liability in respect of any such refusal.
    True Consignment
    . The Parties intend that this Agreement shall provide for a true
    consignment and that all transactions hereunder shall constitute true
    consignments of the Consigned Precious Metal. The Consignees authorize the
    Bank to file UCC financing statements to reflect the Consignments made
    hereunder.
    Choice of Forum; Service of Process
    . Consignees and Bank irrevocably consent and submit to the non-exclusive
    jurisdiction of the federal and state courts located in New York County, New
    York and waive any objection based on venue or forum non conveniens with
    respect to any actions instituted therein arising under this Agreement or in
    any way connected with or incidental or related to the dealings of the
    Parties hereunder. Consignees waive personal service of process of any and
    all process upon it and consents that all such process may be made by
    certified mail (return receipt requested) to its address set forth herein
    and shall be deemed to be completed five (5) days after deposit in the U.S.
    mails or at Bank's option in any manner provided under the rules of such
    courts. Within thirty (30) days Consignees shall appear to answer to such
    process, failing which Consignees shall be deemed in default and judgment
    shall be entered by Bank for the amount of the claim and relief requested.
    JURY WAIVER
    . CONSIGNEES AND BANK EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
    CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN
    ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
    PARTIES.
    Amendment and Restatement
    .

This Amended and Restated Fee Consignment and/or Purchase of Silver Agreement
amends and restates in its entirety that certain Fee Consignment and/or Purchase
of Silver Agreement between the Consignees and the Bank dated March 30, 2007.

*The next page is a signature page*

 

 

If the foregoing terms and conditions are satisfactory, please so indicate by
executing on the enclosed copy of this letter the form of acceptance and
returning it to us on or before February 12, 2008 failing which this offer will
expire.

Yours truly,

HSBC BANK USA, NATIONAL ASSOCIATION

By: /s/ Richard M. Seufert

Name: Richard M. Seufert

Title: First Vice President

ACCEPTED:

Dated: February 12, 2008.

AMI DODUCO, INC.

By: /s/ Drew A. Moyer

Name: Drew A. Moyer

Title: President

TECHNITROL, INC.

By: /s/ Drew A. Moyer

Name: Drew A. Moyer

Title: Senior Vice President, CFO